DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
 
Claim Status
Claims 1 and 3-14 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed on 12/29/2020 have been fully considered.

From pages 11-12, under “Independent Claim 1”, applicant argues Ebrahimi fails to teach the structure of the claim limitation “such that a first 
In response, it appears that the limitation lacks sufficient support by the applicant’s disclosure. It appears that the applicant relies on Figs. 1-3, specifically Fig. 3, for the teachings of the limitation. However, according to the applicant’s specification in page 4 lines 16-22, the portion that protrude away from the surface of the safety seat is the light bulb or the light bulb cover not the sensor itself. Also, in Fig. 3, the object pointed to by the reference numbers 22 and 36 is a mere black box or generic drawing that represents a sensor and a light bulb combined together. The drawing shows no internal construction or physical distinction between the sensor 22 and the light bulb 36. Since the support for the claim limitation relies on a black box or a generic object that represents multiple components, then the claim limitation contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
A review of the applicant’s disclosure and Ebrahimi’s disclosure revives the temperature sensors in both applications are used for the same propose as to measure the temperature of the child to prevent hyperthermia. The difference between the claimed invention and Ebrahimi is the claimed invention disposes In re Japikse, 86 USPQ 70.

From pages 12-15, the arguments for claims 9, 10, 11 and 12 are the same as the ones in claim 1. Therefore, the responses are the same. 

From pages 16-17, applicant argues Ebrahimi’s temperature sensors do not have an oval and convex shape. 
However, the applicant has not disclosed the shape solves any stated problem over the prior arts. It appears to be a matter of design choice to have an oval and convex shaped temperature sensor because the shape of the temperature sensor does not change the function of temperature sensor to measure temperature. It appears that the invention would perform equally well regardless of the shape or look of the temperature sensors.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, recites the limitation “such that a first portion of each of the plurality of sensors is disposed within the safety seat and a second portion of each of the plurality of sensors is disposed outside of the safety seat and 

Regarding claim 13, appears to have the same issues as claim 1. Therefore, it is rejected for the same reasons. 

Regarding claims 3-12 and 14, are rejected because they depend on the rejected parent claims 1 and 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8 and 14 are rejected under 35 U.S.C. 103 as being Ebrahimi (Pub. No.: US 2018/0354443 A1).

Regarding claim 1, Ebrahimi teaches a temperature sensing child safety seat (Fig. 4) comprising: 
a safety seat configured for securing a child in a vehicle (Abstract), the safety seat comprising a base, the base defining an interior space (Fig. 4, lower left child seat has a base used to house the monitoring system 150); 
a power module coupled to the base and positioned in the interior space (Fig. 5, power storage device 172); 
a microprocessor coupled to the base and positioned in the interior space, the microprocessor being operationally coupled to the power module (para [0087] and Fig. 5, processing module 200 includes microprocessors); 
a plurality of sensors coupled to the safety seat, the sensors being operationally coupled to the microprocessor (Fig. 5, sensors 156), the sensors being configured for measuring a temperature and for communicating a temperature reading to the microprocessor (para [0018], “There are many different types of sensors and output devices that can be integrated into the child seat monitoring system 150 of an example embodiment.  The sensor data outputs from these sensors can be provided and received by a sensor input module 156 of the child seat monitoring system 150 (see FIG. 5).  These ” and para [0023], “Temperature & Humidity Sensors--detects the temperature and humidity in the child's environment, detects the child's body temperature, if the sensor is placed closely enough to the child's body.”); and 
a communications module coupled to the base and positioned in the interior space (Fig. 5, cellular wide area network 165), the communications module being operationally coupled to the microprocessor wherein the microprocessor is positioned, in an event the temperature reading deviates from a prespecified range (para [0100], “The apparatus as claimed above wherein the child seat monitoring system processing module being further configured to generate a notification message if the temperature in the vehicle exceeds a pre-determined threshold.” Para [0071], “In this embodiment, the clip-on device can also report extreme temperatures in the child's environment.  As a result, the various embodiments described herein can prevent children in car seats from experiencing hypothermia or hyperthermia, which could lead to injury or death.”), to compel the communications module for alerting emergency personnel (para [0034], “An integrated cellular telephone communication module--enables the child seat monitoring system 150 to call, message, or otherwise notify police or others in the event of an accident or incident via the Cellular/Wide Area Network Interface 165 (shown in FIG. 5 and ”).  
Ebrahimi fails to expressly teach the plurality of sensors comprising two sensors positioned singly on opposing sides of the safety seat such that each of said two sensors is configured to face forward relative to the child positioned in said safety seat, such that a first portion of each of the plurality of sensors is disposed within the safety seat and a second portion of each of the plurality of sensors is disposed outside of the safety seat and protrudes away from a surface of the safety seat.
However, Ebrahimi teaches and suggests the monitoring system has a plurality of sensors (Fig. 5, sensors 156 and para [0023]) and in different embodiment, the monitoring system is positioned separately on the opposite sides of the safety seat facing the child (Fig. 4, upper left hand figure).
Therefore, given the teachings and suggestions of the monitoring system  has a plurality of sensors and the monitoring system can be located on the opposite sides of each other, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ebrahimi’s one of the plurality of temperature sensors to be position on the left side of the seat and another one of the plurality of temperature sensors on the right side of the seat as illustrated in the upper left hand figure of Fig. 4 to 
Also, given the limited space of the safety seat, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to try to rearrange the placement of the temperature sensors to be partially protruded away from the safety seat to be closer to the child’s body to obtain better temperature readings. In addition, it has been held that rearranging parts of the invention, such as to change the temperature sensor from one workable location to another workable location by partially protrude from the seat, involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 3, Ebrahimi teaches the seat of claim 1, further including the communications module comprising: 
a receiver, the receiver being Global Positioning System enabled wherein the receiver is configured for receiving position coordinates of the child (Fig. 5, GPS receiver 164); and
a transceiver wherein the microprocessor is positioned for selectively commanding the transceiver for communicating an alert and the coordinates of the child to the emergency personnel (para [0030], “GPS receiver--enables the child seat monitoring system 150 to receive a GPS location of the vehicle or the car seat via the GPS Receiver Interface 164 (shown in FIG. 5 and described ”).

Regarding claim 4, Ebrahimi teaches the seat of claim 3, further including a speaker coupled to the base wherein the microprocessor is positioned for selectively actuating the speaker for broadcasting a signal from the emergency personnel (para [0032] “Speakers--enables the child seat monitoring system 150 to produce audible sounds for the child.  The system can be used to speak to the child, play music specifically for the child to hear, etc.”).  

Regarding claim 5, Ebrahimi teaches the seat of claim 1, further including a plurality of bulbs, each bulb being coupled to the safety seat proximate to a respective sensor wherein the microprocessor is positioned for selectively coupling the bulbs to the power module in the event the temperature reading deviates from the prespecified range for providing a visual alert to a person proximate to the vehicle (Para [0038], “Buzzers/LEDs--enables the child seat monitoring system 150 to use a sound or light emitting device as feedback for a variety of uses.”).  

Regarding claim 6, Ebrahimi teaches the seat of claim 5, further including each bulb comprising a light emitting diode (Para [0038], LEDs).  

Regarding claim 7, Ebrahimi teaches the seat of claim 3, further including a controller operationally coupled to said microprocessor wherein said controller is configured for inputting commands into said microprocessor (Fig. 5, and para [0046], “These nodes can include receivers and transmitters of notifications, data, and control commands to/from proximate user mobile devices 130 (e.g., a mobile device proximately located in or near the vehicle 119), notifications, data, and control commands to/from network 120 cloud-based resources 122, and/or notifications, data, and control commands to/from an in-vehicle operational subsystem 115.”).  

Regarding claim 8, Ebrahimi teaches the seat of claim 1, further including a plurality of straps coupled to the safety seat wherein the straps are configured for positioning around the child for coupling the child to the safety seat (Fig. 1 – Fig. 4, straps).  

Regarding claim 14, Ebrahimi teaches the seat of claim1, but fails to wherein the second portion has an oval shape and protrudes away from the surface of the safety seat in a convex shape.
However, the applicant has not disclosed the shape solves any stated problem over the prior arts. It appears to be a matter of design choice to have an oval and convex shaped temperature sensor because the shape of the temperature sensor does not change the function of temperature sensor to measure temperature. It appears that the invention would perform equally well regardless of the shape or look of the temperature sensors.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi (Pub. No.: US 2018/0354443 A1) in view of Lombardi (Pub. No.: US 2017/0259720 A1).

Regarding claim 9, Ebrahimi teaches the seat of claim 1, but fails to teach further including a recess extending into an armrest of the safety seat wherein the recess is configured for positioning an object.  
However, in the same field of child seat, Lombardi teaches a child seat has a cup holder. See Fig. 1, cup holder 112. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ebrahimi’s child seat with a cup holder that can fit a water bottle to allow the child to drink water to prevent dehydration.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi (Pub. No.: US 2018/0354443 A1) in view of Krasley (Pub. No.: US 2012/0299340 A1).

Regarding claim 10, Ebrahimi teaches the seat of claim 1, but fails to teach further including a coupler coupled to the safety seat wherein the coupler is configured for coupling to an item for coupling the item to the safety seat.  
However, in the same field of child seat, Krasley teaches a child seat has hooks and loop pile fasteners, such as Velcro fasteners, that are used to attach a cup holder to the child seat. See Fig. 5, and para [0049], “The fastener 90 in this example includes a first fastener part 92 and a second fastener part 94.  The first part 92 is affixed to the inner surface 78 of the panel 70 near and below the slot 24.  The second part 94 is affixed to the tab 42, particularly the free end 46 of the tab, as shown.  In the disclosed example, the fastener 90 is a VELCRO or other hook and loop fastener with the first fastener part 92 being a loop patch and the second fastener part 94 being a hook patch.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify 

Regarding claim 11, Krasley in the combination teaches the seat of claim 10, further including the coupler comprising one half of a hook and loop fastener (Fig. 5, and para [0049]).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi (Pub. No.: US 2018/0354443 A1) in view of Taylor (Pub. No.: US 2017/0065098 A1).

Regarding claim 12, Ebrahimi teaches the seat of claim 1, but fails to teach further including a bar pivotally coupled to and extending between the opposing sides of the safety seat, the bar being substantially C-shaped wherein the bar is configured for selectively positioning in an open configuration for placing the child in the safety seat and a closed configuration for retaining the child in the safety seat.
However, in the same field of child seat, Taylor teaches a child seat has a pivotable child seat handle bar.   See Fig. 2, Fig. 5 - Fig. 7 and Abstract.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ebrahimi’s child seat a pivotable handle bar to allow the parent to configure the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi (Pub. No.: US 2018/0354443 A1) in view of Lombardi (Pub. No.: US 2017/0259720 A1), Krasley (Pub. No.; US 2012/0299340 A1) and Taylor (Pub. No.: US 2017/0065098 A1).

Regarding claim 13, recite a claim scope similar to the combination of claims 1, 3-12 and 14. Therefore, it is rejected for the same reasons. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHEN Y WU/Primary Examiner, Art Unit 2685